Copies Mailed
Chambers of Edgardo Ramos


    UNITED STATES DISTRICT COURT
    SOUTHERN DISTRICT OF NEW YORK
                                                                                                   April 9, 2020
    ESMERALD HAMZARAJ,

                                        Plaintiff,                                         ORDER

                         – against –                                                  15 Civ. 2030 (ER)

    ABM JANITORIAL NORTHEAST, INC.,

                                        Defendant.


    Ramos, D.J.:

             On June 27, 2016, the Court granted defendant’s motion to compel arbitration of

    plaintiff’s claims and stayed the above-captioned action. Doc. 25. On August 9, 2016, the Court

    received the pro se plaintiff’s second request that the Court appoint him pro bono counsel. Doc.

    26. On August 15, 2016, the Court denied the request without prejudice to possible renewal at a

    later stage because it could not conclude that plaintiff’s claims were likely to have merit at that

    stage of the proceedings.1 Doc. 27. There has been no communication from the parties since

    then.

             The parties are hereby ORDERED to provide the Court with a written update as to the

    status of the case by May 2, 2020.

                SO ORDERED.

    Dated:      April 9, 2020
                New York, New York
                                                                            _______________________
                                                                             Edgardo Ramos, U.S.D.J.



    1
     Plaintiff’s first request that the Court appoint him pro bono counsel was denied for substantially the same reason
    on October 21, 2015. Doc. 18.
